                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

HAROLD WATERS,                          )
                                        )
           Plaintiff,                   )
                                        )
       v.                               )              No.: 3:18-cv-00448
                                        )              CHIEF JUDGE CRENSHAW
                                        )
NANCY BERRYHILL,                        )
Acting Commissioner of Social Security, )
                                        )
           Defendant.                   )

                                               ORDER

       The Magistrate Judge has entered a Report and Recommendation (Doc. No. 12) in this Social

Security appeal recommending that this action be dismissed without prejudice. No objections have

been filed. Having considered the record de novo, the Court agrees with the recommended

disposition because Plaintiff has failed to comply with this Court’s May 29, 2018 Order (Doc. No.

6) that required him to file “an amended complaint in which he completely responds to the questions

on the form provided, to the best of his ability.” (Id.)

       Accordingly, the Report and Recommendation (Doc. No.              12) is ADOPTED and

ACCEPTED, and this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.


                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE
